Case 2:18-cv-00086-JPH-DLP Document 174 Filed 08/27/20 Page 1 of 3 PageID #: 1097




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 TERRE HAUTE DIVISION

  MONZER AL-KASSAR,                            )
      Plaintiff,                               )
                                               )        Case No. 2:18-cv-00086-JPH-DLP
  v.                                           )
                                               )
  S. JULIAN, et al.                            )
                                               )
         Defendants.                           )

                   PLAINTIFF'S FINALPAVEY HEARING WITNESS LIST

         Pursuant to this Court’s August 19, 2020 Entry, ECF No. 158, the Plaintiff, by counsel,

  hereby submits his final list of witnesses whom he presently believes he may call at the Pavey

  hearing in this case, exclusive of witnesses he may call solely for purposes of impeachment, and

  exclusive of unknown and unanticipated witnesses he may call solely for purposes of rebuttal.

         1.     Monzer Al-Kassar (Plaintiff). Mr. Al-Kassar will testify as to how he was

                thwarted from timely submitting the official forms, and his successful submission

                of timely complaints using improvised forms, as well as how remedies were

                rendered unavailable to him.

         2.     Scott Rendelman (Inmate). Mr. Rendelman will testify about the practices of

                Defendants that prevented Plaintiff from timely submitting official forms.

         3.     Reginald Falice (Inmate).          Mr. Falice will testify about the practices of

                Defendants that prevented from Plaintiff timely submitting official forms.

         4.     Hosam al-Smadi (Inmate).           Mr. al-Smadi will testify about the practices of

                Defendants that prevented Plaintiff from timely submitting official forms.
Case 2:18-cv-00086-JPH-DLP Document 174 Filed 08/27/20 Page 2 of 3 PageID #: 1098




        5.    Clint Swift (on Defendants' list). Mr. Swift's truthful testimony will support

              Plaintiff's legal position on the exhaustion of administrative remedies by Plaintiff,

              and the grievance process used at FCC-Terre Haute in 2016.

        6.    Evelyn Keller (on Defendants' list). Ms. Keller's truthful testimony will support

              Plaintiff's legal position on the exhaustion of administrative remedies by Plaintiff.

        7.    Kathy Hill (on Defendants' list).      Ms. Hill's truthful testimony will support

              Plaintiff's legal position on the exhaustion of administrative remedies by Plaintiff

              with respect to USP-Marion.

        8.    Jeffrey Dobbins (on Defendants' list).       Mr. Dobbins' truthful testimony will

              support Plaintiff's legal position on the exhaustion of administrative remedies by

              Plaintiff.

        9.    William A. White (Inmate).        Mr. White will testify about the practices of

              Defendants that prevented Plaintiff from timely submitting official forms.

        10.   Stephen Julian (on Defendants’ list). Mr. Julian’s truthful testimony will support

              Plaintiff’s legal position on the exhaustion of administrative remedies by Plaintiff,

              the scanning of at least one of Plaintiff’s handwritten documents to the Bureau of

              Prison’s prisoner file for Plaintiff, and his knowledge, or lack thereof, of the

              grievance process used at FCC Terre Haute in 2016.

        11.   Robert Schalberg (on Defendant’s list). Mr. Schalburg’s truthful testimony will

              support Plaintiff’s legal position on the exhaustion of administrative remedies by

              Plaintiff, and the grievance process used at FCC Terre Haute in 2016.




                                              -2-
Case 2:18-cv-00086-JPH-DLP Document 174 Filed 08/27/20 Page 3 of 3 PageID #: 1099




                                             Respectfully submitted,

                                             ICE MILLER, LLP

                                             /s/ David J. Carr
                                             David J. Carr, Attorney No. 4241-49
                                             Paul C. Sweeney, Attorney No. 20392-29
                                             Joana O. Ampofo, Attorney No. 35896-49
                                             One American Square, Suite 2900
                                             Indianapolis, IN 46282-0200
                                             Ph.: (317) 236-2100
                                             Fax: (317) 236-2219
                                             David.Carr@icemiller.com
                                             Paul.Sweeney@icemiller.com
                                             Joana.Ampofo@icemiller.com

                                             ATTORNEYS FOR PLAINTIFF

                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 27, 2020, a copy of the foregoing PLAINTIFF'S FINAL
  PAVEY HEARING WITNESS LIST was filed electronically. Service of this filing will be made
  on all ECF-registered counsel of record by operation of the Court’s electronic filing system.
  Parties may access this filing through the Court’s system.

         I further certify that on August 27, 2020, a copy of the foregoing was mailed, by first
  class U.S. Mail, postage prepaid and properly addressed to the following:

          Monzer Al-Kassar
          Prisoner No. 61111-054
          U.S. PENITENTIARY
          Inmate Mail/Parcels
          P.O. Box 1000
          Marion, IL 62959

                                                     /s/ David J. Carr
                                                     David J. Carr

          Ice Miller, LLP
          One American Square, Suite 2900
          Indianapolis, IN 46282-0200
          Ph.: (317) 236-2100
          Fax: (317) 236-2219
          David.Carr@icemiller.com

                                               -3-



  I\15599288.2
